Judge Bkeok
delivered the opinion of the Court.
These suits are brought upon the official bond of the Sheriff, by the President and Directors of the Bank of the Commonwealth as relators.
The relators placed executions in the hands of Robertson, deputy Sheriff of Morgan, Sheriff of Washington county, the relators being the plaintiffs in the executions, but neither of them residing in the county. The money was made upon the executions by the deputy and demanded of him by the relators, and he failed .to pay it over. Whether such demand and the failure of the deputy to pay over, will enable the relators to maintain their action upon the official bond of the principal, is the single question in these cases for consideration. We apprehend the question has not been directly presented and settled by this Court.
The 22d section of the “'Act to amend and reduce into one the execution laws of this State,” (Stat. Law, 648.) prescribes the mode by which the plaintiff in an execution, or creditor, not residing in the county where the collecting officer may reside, may constitute some person, resident within the county in which the execution is to be levied, as his agent to receive the money collected under the execution. The same section provides that if no such agent is appointed, “the Sheriff shall not be liable to a motion or suit for not paying over the money, until *300the plaintiff shall make or cause a demand to be made of the Sheriff or his representatives.” Is a demand of the deputy, who has collected the money, a demand of the Sheriff, and a compliance with that provision in the section referred to, making a demand by the plaintiff of the Sheriff or his representatives,, a. pre-requisite to any proceeding by motion or suit? We are of opinion it should be so regarded.
Harlan fy Craddock for plaintiffs; Cates <$■ Lindsey for defendants. ■ '
The deputy, in the receipt of the execution and the collection of the money, is in effect the Sheriff, and in all respects in reference to the transaction, represents and fills that character. The law recognizes him in that character, and his acts as the acts of the Sheriff. He is so, by the express will and appointment of his principal.
Money collected upon execution by a Sheriff may be regarded as on deposit in his Hands, subject to the demand of the plaintiff. The deputy is constituted’ by his principal and recognized by law as- the legal depository of Baaneyp-collected by him upon-execution. The money, ., *,"wh^nffn his hands, is in effect in the hands-of the Sher- ; iff, antt <^mandof the deputy- should1 be considered a ) . ©I the Sheriff: When the money is collected by-tile priíiSfpal or Sheriff, in the strict and technical mean- \ %ing:o£ tjie $brm, of course the demand should be made of 'bimj and,ln case of his death, of his representatives. ’ ■ •- Judgments affirmed with damages and costs.